UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7745


MARCUS ANTONIO FRIERSON, a/k/a Antonio Marcus Frierson,

                Plaintiff – Appellant,

          v.

ACC WARDEN W. BELL; SGT. MALCOM X. WILLIAMS; R. HILTON,
SMU; B. OBVERMEN, SMU; LT. E. MIMS, SMU; JOHN OZMINT,

                Defendants – Appellees,

          and

CAPT HUGHES; SGT. G. TONEY; OFC RICHARD MCCONICO;              OFC
PARKER, BM SMU; SGT G. PERASON; LT CEDRIC JUNE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:09-cv-00094-MGL)


Submitted:   January 31, 2013               Decided:   February 25, 2013


Before DAVIS, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Antonio Frierson, Appellant Pro Se. Edgar Lloyd Willcox,
II, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Marcus Antonio Frierson appeals the district court’s

judgment entered for the Defendants following a jury trial on

his 42 U.S.C. § 1983 (2006) action.           We have reviewed the record

and   find   no   reversible   error.       Accordingly,    we     affirm.     We

dispense     with   oral   argument     because    the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3